Title: July 8. 1770 Sunday.
From: Adams, John
To: 


       This Week has been taken up in the Hurry of the Court, and I have not been able to snatch a Moment to put down any Thing. The softly People where I lodge, Don Webb and his Wife, are the Opposites of every Thing great, spirited and enterprizing. His father was a dissenting Parson, and a Relation of mine, a zealous Puritan, and famous Preacher. This son however without the least Regard to his Education, his Connections, Relations, Reputation, or Examination into the controversy turns about and goes to Church, merely because an handfull of young foolish fellows here, took it into their Heads to go. Don never was, or aimed to be any Thing at Colledge but a silent Hearer of a few Rakes, and he continues to this day the same Man, rather the same softly living Thing that creepeth upon the face of the Earth. He attempted Trade but failed in that—now keeps School and takes Boarders, and his Wife longs to be genteel, to go to Dances, Assemblies, Dinners, suppers &c—but cannot make it out for Want thereof. Such Imbicility of Genius, such Poverty of Spirit, such Impotence of Nerve, is often accompanied with a fribbling Affectation of Politeness, which is to me completely ridiculous—green Tea, if We could but get it—Madeira Wine, if I could but get it—Collectors genteel Company, Dances, late suppers and Clubbs, &c. &c.
       
      